Citation Nr: 1422647	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  01-06 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety, posttraumatic stress disorder (PTSD), mood disorder and depression, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2000 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim on appeal.  

In August 2002, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder. 

The Board reopened and remanded the claim in June 2003.  It was again remanded in November 2003.  By a decision of December 2005, the Board denied the Veteran's claim.  Subsequently, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2007, the Court granted a Joint Motion to Remand this appeal to the Board pursuant to 38 U.S.C.A. § 7252(a) (West 2002 &West Supp. 2007).  

The Board remanded the claim again September 2007 for further development.  

With respect to the Veteran's service connection claim for a nervous disorder, claimed as PTSD and anxiety, the Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In addition to a diagnosis of PTSD and anxiety, the record notes that the Veteran has also been diagnosed with a mood disorder, and depression.  Thus, although the Veteran's psychiatric claim was originally adjudicated only with respect to a nervous disorder, claimed as anxiety and PTSD, under Clemons it can be broadened to include a claim for any acquired psychiatric disorder.  As such the Veteran's claim has been recharacterized on the title page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Additional development is necessary prior to final adjudication in this case.  

The Veteran has claimed that an acquired psychiatric disorder, to include several different psychiatric disorders, is not only due to the Veteran's active service, but in the alternative, is due to his service-connected gastrointestinal disability.  

The Veteran has been notified of the laws of secondary service connection; however, during the pendency of the claim, the provisions of the applicable regulation, 38 C.F.R. § 3.310, have been modified.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  

Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR  part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a)(b) . 

That regulation permits service connection not only for disability caused by service- connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As such, the Veteran underwent a VA examination most recently in January 2014.  The examiner did not address secondary service connection on an aggravation basis.  

The VA Form 21-22a, Appointment or Agent as Claimant's Representative, in this case, dated in November 2010, was not completed in full.  The box on the form designating the representative is blank.  While this case is in remand status, the AOJ should request a fully completed VA Form 21-22a from the Veteran and/or his attorney.  The completed form should be associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  A properly completed VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, should be obtained from the Veteran and/or his attorney.

2.  Obtain and associate with the claims file any updated, pertinent VA treatment records.  

3.  Following completion of the above, the RO should arrange for an addendum to the January 2014 VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disability.  The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that: 

The Veteran's service-connected gastrointestinal disability caused or aggravated any diagnosed acquired psychiatric disorder the Veteran may have.  

If it is determined that aggravation beyond the natural progress of an acquired psychiatric disorder exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service-connected aggravation. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The claims file must be made available to the examiner for review and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 

If the January 2014 VA examiner is not available, the Veteran should be scheduled for a new VA mental disorders examination.  The examiner should respond to the above request for an opinion as to whether it is at least as likely as not (50 percent or greater) that any acquired psychiatric disorder was aggravated (permanently increased in severity beyond the natural progression of the disorder) by a service-connected disability.  Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any acquired psychiatric disorder was incurred or aggravated during military service or is otherwise related to service, as well as whether it is at least as likely as not (50 percent or greater) that any acquired psychiatric disorder is proximately due to or the result of a service-connected disability.  

The claims file must be made available to the examiner for review and the examiner should indicate in his/her report whether or not the claims file was reviewed.  

4.  When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

